Filed 8/29/17
Reposted to provide correct version
                                  CERTIFIED FOR PUBLICATION


                   COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                         DIVISION ONE

                                      STATE OF CALIFORNIA



THE PEOPLE,                                       D069298

        Plaintiff and Respondent,

        v.                                        (Super. Ct. No. SCS266196)

MICHAEL VASQUEZ,

        Defendant and Appellant.


        APPEAL from a judgment of the Superior Court of San Diego County,

Dwayne Moring, Judge. Reversed.

        Carl J. Fabian, under appointment by the Court of Appeal, for Defendant and

Appellant.

        Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Eric A. Swenson, Lynne G.

McGinnis and Kristine Alton Gutierrez, Deputy Attorneys General, for Plaintiff and

Respondent.
                                              I.

                                     INTRODUCTION

       "[D]emonstrative evidence [is] offered to help a jury understand expert testimony

or other substantive evidence . . . ." (People v. Duenas (2012) 55 Cal. 4th 1, 20

(Duenas).) Demonstrative evidence is "not offered as substantive evidence, but as a tool

to aid the jury in understanding the substantive evidence." (Id. at p. 25.)

       In this case, during the prosecutor's redirect examination of an alleged child

molestation victim (P.C.), the trial court permitted the People to display to the jury an

approximately twenty-foot long "timeline" of the alleged molestations that a therapist

created with P.C. in preparation for a prior proceeding in this case. The timeline

contained detailed statements describing the alleged abuse written by the therapist at

P.C.'s direction, together with dates and photographs of P.C. at various ages.1 The court

also permitted the prosecutor to directly question P.C. at trial about statements contained

on the timeline.

       On appeal, defendant Michael Vasquez contends that the trial court erred in

permitting the jury to view the timeline and erred in admitting the related testimony. The

People contend that the timeline was properly displayed to the jury as demonstrative

evidence akin to a "map[ ], chart[ ], [or] diagram[ ] . . . ." (Quoting People v. Mills

(2010) 48 Cal. 4th 158, 207 (Mills).) The People further argue that the court "properly




1       We have included photographs of the timeline contained in the record on appeal in
part III.A.1.b, post.
                                              2
allowed P.C. to directly explain some of the things shown on the timeline so the jury

would understand what they were seeing."

       We conclude that the trial court committed clear error in permitting the jury to

view the timeline and allowing P.C. to read statements from the timeline into evidence.

The timeline did not constitute demonstrative evidence that could properly be displayed

to the jury in order to assist the jury in its understanding of P.C.'s testimony. Rather, the

timeline contained inadmissible out-of-court statements that were improperly offered for

their truth and to bolster P.C.'s credibility.

       The error requires reversal of Vasquez's molestation convictions. To begin with, a

prior trial resulted in a mistrial after the jury was unable to reach a verdict. The evidence

presented to the juries at both trials was similar, with the notable exception that the

timeline was presented only to the jury at the trial that resulted in the guilty verdicts.2

Further, this case was essentially a credibility contest between the victims3 and Vasquez,

and the defense presented evidence from which a reasonable jury could find that the

victims had a motive to fabricate the allegations.4 Finally, the prosecutor prominently

featured the highly inflammatory timeline during his closing argument, displaying it to

the jury, making repeated reference to it, and urging the jury to rely on it as substantive



2      The reporter's transcript from the prior trial is contained in the record on appeal.
3      P.C.'s sister, E.C., testified that Vasquez had also molested her.
4      We emphasize that we do not intend to suggest that this court believes that the
victims lacked credibility. Rather, we observe only that the defense presented evidence
from which a reasonable jury could find that the victims had a motive to fabricate the
allegations.
                                                 3
evidence. Under these circumstances, we are compelled to reverse the judgment and

remand the matter for a new trial.5

                                              II.

                   FACTUAL AND PROCEDURAL BACKGROUND

A. Factual background6

       1. The People's evidence

              a. Vasquez's sexual abuse of E.C.

       Vasquez began living with Patricia J. (Patricia) and her two daughters, E.C. and

P.C., in mid-2004 or early 2005. When Vasquez moved in, E.C. was approximately nine

years old and P.C. was approximately five or six years old.7 The family lived together in

a one-bedroom mobile home until September 2009.




5       In part III.B, post, of the opinion, we reject Vasquez's claim that he is entitled to a
dismissal of the charges against him or recusal of the district attorney's office based on an
alleged conflict of interest between the district attorney's office and the victim's family.
        In light of reversal of the judgment, we need not consider Vasquez's claim that the
trial court failed to provide a proper unanimity instruction to the jury. However, we
briefly address this issue in part III.C, post, of the opinion in order to provide guidance to
the trial court on remand. We need not, and do not, address Vasquez's contention that he
is entitled to a new sentencing hearing because the record does not reflect that the trial
court was aware of a change in the law applicable to Vasquez's sentence.
6       We state the facts in the light most favorable to the judgment in this section. (See,
e.g., People v. McGehee (2016) 246 Cal. App. 4th 1190, 1195). However, in part III.A.4,
post, in assessing whether the trial court's error in permitting the jury to view the timeline
was prejudicial, we consider the weight of the evidence. (See, e.g., Eisenberg et al., Cal.
Practice Guide, Civil Appeals and Writs (The Rutter Group 2016) ¶ 8:301["the appellate
court will consider the weight of the evidence in making its prejudicial error analysis"].)
7       E.C. was born in 1995, and was 20 years old at the time of trial. P.C. was born in
1998 and was 16 years old at the time of trial.
                                               4
       E.C. would often crawl into bed with Patricia and Vasquez during the night or in

the morning. When Patricia would get up, E.C. would stay in bed alone with Vasquez.

During this time, Vasquez would often hug E.C. from behind. On several occasions,

Vasquez touched E.C.'s breasts underneath her shirt and training bra, and grabbed and

pulled her nipples. E.C. would pretend to be asleep. On some of these occasions, E.C.

could feel Vasquez's erect penis. E.C. felt scared and uncomfortable and stopped going

into Patricia and Vasquez's bed.

              b. Vasquez's sexual abuse of P.C.

       P.C. would also occasionally crawl into Patricia and Vasquez's bed, and would

stay in the bed with Vasquez after Patricia left. When P.C. was five or six years old,

Vasquez would rub her thighs when she was alone in bed with him. When P.C. was in

second or third grade and around seven years old, Vasquez also began touching P.C.'s

breasts and the outside of her vagina under her clothing.

       By the time that P.C. was in fifth or sixth grade, Vasquez would insert his fingers

inside her vagina. Sometimes the penetration would hurt, and P.C. would tell him to

stop. Also while P.C. was in fifth grade, Vasquez would rub his penis against P.C.'s

vagina with her pants off. Occasionally, Vasquez would ejaculate while doing this.

Vasquez also would kiss or lick P.C.'s vagina. P.C. also began touching Vasquez's penis,

causing it to become erect. The molestations took place frequently, often on weekends

when Patricia was not home.

       As P.C. got older, she became "grossed out" by the molestations. The incidents of

abuse decreased until they stopped altogether around the time P.C. was in eighth grade.

                                             5
              c. E.C. tells Patricia that she witnessed Vasquez molesting P.C.

       When the girls were young, Vasquez would frequently play a game called "Claws"

with them. Vasquez would pretend to be a bear or monster, chase the girls, and tickle

them. One time while Vasquez was playing the game with the girls, E.C. went to the

bedroom to get a pillow. When she returned to the living room, P.C. was lying on top of

Vasquez. Vasquez was licking P.C.'s neck and kissing her, while trying to remove her

clothing. E.C. threw the pillow at them and ran outside to wait for Patricia to come

home. When Patricia came home, E.C. told her what she had witnessed. Patricia did not

believe E.C. and disciplined her. E.C. estimated that she was 11 or 12 years old at the

time of this incident.

              d. P.C.'s disclosures of the abuse

       In late June or early July 2012, P.C. learned that Vasquez was threatening to have

Patricia deported.8 After learning of Vasquez's threats, P.C. told a friend that Vasquez

had been sexually abusing her. P.C. was worried about Vasquez's threats, and asked the

friend whether she should tell Vasquez "if you tell on my mom, then I'm going to say

what you did to me."

       P.C. called Vasquez and told him that she would disclose the abuse if Vasquez

reported Patricia to immigration authorities.9

        Shortly thereafter, P.C. told Patricia about the abuse and Patricia called the police.

8      Patricia had been deported previously in 2009, but had returned to the country
approximately a month to a month and a half later.
9      P.C. could not recall whether she made this statement during a live conversation or
in a voice message.
                                              6
              e. Patricia's immigration status

       Approximately two weeks after Patricia called the police, immigration officials

removed Patricia from her home. Approximately a year later, Patricia was removed from

the country. Patricia remained outside of the country for four months. However, she was

allowed to return to this country after applying for a visa that, according to Patricia, is

used "when a crime happens on the family."

       2. The defense

       Vasquez testified in his own behalf and denied that he had ever engaged in any

sexual activity with E.C. or P.C. Vasquez believed that the incident during which E.C.

thought she saw him molesting P.C. happened in 2005. Vasquez claimed that he and P.C.

were merely rolling around in clothing that Patricia had dumped on him after doing

laundry.

       Vasquez stated that there had been one occasion when he woke up with an

erection while E.C. was in the bed. Vasquez claimed that he may have accidentally

touched E.C.'s foot with his erection.

       Vasquez told Patricia that he wanted a divorce in early 2012. At some point

during the break up, Vasquez threated Patricia that he would "call immigration on her."

Vasquez moved out of the family residence in July 2012.

       Shortly thereafter, Vasquez received a telephone call from P.C. during which she

accused him of having molested both her and E.C. Vasquez denied "everything."

Vasquez later learned that the phone call had been recorded by the police. Vasquez also

denied having molested either of the girls during a lengthy interview with police.

                                               7
       Several character witnesses testified on Vasquez's behalf, including Vasquez's

former step-daughter, Michelle Wood. Vasquez moved in with Wood and her mother

when Wood was 12 years old. Vasquez never engaged in any sexually inappropriate

behavior with Wood. Vasquez and Wood's mother divorced when Wood was 17 years

old.

       3. Rebuttal evidence

       A police detective recounted a pretext telephone call between Patricia and

Vasquez. Vasquez told Patricia that on one occasion, P.C. had pulled his pants down

while they were playing. Vasquez also told Patricia that E.C. was always touching him.

Vasquez did not mention either of these events during his police interview.

B. Procedural background

       The People charged Vasquez with eight counts of committing a lewd and

lascivious act with a child under 14 years old (counts 1–8) (Pen. Code,10 § 288, subd.

(a)). Counts 1 and 2 named E.C. as the victim, and counts 3 through 8 named P.C. as the

victim. The information further alleged that the offenses were committed against

multiple victims (§ 667.61, subds. (b), (c), (e)).

       The trial court held a jury trial on the allegations in January 2015. The jury was

unable to reach a verdict, and the trial court declared a mistrial.

       In October 2015, a second jury found Vasquez guilty of all counts and found the

enhancement allegations true.


10    Unless otherwise specified, all subsequent statutory references are to the Penal
Code.
                                               8
       The trial court sentenced Vasquez to an aggregate term of 120 years to life in

prison. Vasquez timely appeals.

                                            III.

                                      DISCUSSION

A. The trial court committed reversible error in permitting the People to display the
   timeline of the alleged abuse to the jury and allowing P.C. to testify as to statements
   on the timeline

       Vasquez claims that the trial court committed reversible error in permitting the

People to display the timeline of the alleged abuse to the jury and allowing P.C. to testify

as to statements contained on the timeline. "We review a trial court's evidentiary rulings

for abuse of discretion." (People v. Clark (2016) 63 Cal. 4th 522, 597.)

       1. Factual and procedural background

              a. P.C.'s initial cross-examination

       During the trial, defense counsel cross-examined P.C. with respect to whether she

had made various statements to investigators before the trial concerning her prior sexual

activity with Vasquez and with others. For example, defense counsel asked P.C. whether

she had told an investigating officer that she had had sex with "about seven boys." P.C.

stated that she did not recall having made that statement.

       P.C. did acknowledge on cross-examination that she had told forensic interviewers

that she had given Vasquez a "blow job," while at trial, she denied having done so. P.C.

explained that, at the time she spoke to the interviewer, she understood the term "blow

job" to refer to, as defense counsel stated, "using your hand to masturbate the penis."

P.C. also acknowledged that she told a forensic interviewer both that she had not had

                                             9
sexual intercourse with Vasquez and that Vasquez had "raped" her. P.C. explained that

"back then, I didn't know . . . the proper words for everything."

       Toward the end of her first day of cross-examination, defense counsel asked P.C.

whether she had testified that Vasquez had molested her at locations other than two of the

family's residences. P.C. responded affirmatively. Defense counsel then asked P.C.

whether she had told the forensic interviewers that Vasquez had molested her only at the

two family residences. P.C. responded that she could not recall. Defense counsel asked

P.C. whether she wished to refresh her memory by reviewing the transcript of her

forensic interview. P.C. responded, "No. I don't want to look at it." After defense

counsel again asked P.C. whether it would refresh her recollection to review the

transcript of the interview, P.C. responded:

          "Like I told you, it's not going to be any different. I don't — if I did
          or not. [¶] Like I'm telling you, like whatever I did tell them, the
          investigator, the police, it was my first time like actually saying what
          happened. [¶] Like I'm not going to say everything correctly. I'm
          going to get mixed up. I was — I'm going to get mixed up with my
          words, what I used to explain myself."

       Shortly thereafter, the court recessed the trial until the following day.

              b. The hearing on the timeline

       The following day, at a hearing outside the presence of the jury, the prosecutor

informed the court that P.C. had arrived to court that morning with a "timeline" that P.C.

and her therapist had prepared.11 According to the prosecutor, the timeline was "several



11    The prosecutor explained, "The first time I saw [the timeline] was this morning,
Your Honor."
                                               10
feet long" and "detail[ed] [P.C's] recollection of the sexual interaction between her and

Michael Vasquez, as well as the sexual interaction between her and other people leading

up to July of 2012 [at which time she disclosed the abuse]."

       The prosecutor stated that the timeline "would not be introduced as an exhibit,"

but contended that it could be used to refresh P.C.'s recollection. In addition, the

prosecutor maintained that the timeline could properly be shown to the jury as a

demonstrative exhibit. The prosecutor argued:

           "And, also, it's a demonstrative exhibit. It's demonstrative, I believe,
           for what her testimony has been and what her testimony will be by
           the time she completes her testimony. [¶] And as a demonstrative
           exhibit, it would be shown to the jury. It would not go, necessarily
           to the jury room. [¶] But an in-court demonstrative exhibit, although
           not evidence itself like a video or photograph might be, it's certainly
           useful to the trier of fact to determine credibility of the witness,
           accuracy of testimony and provides a chronology, written firsthand
           by the witness, of her experience."

       Defense counsel responded by stating that he had not seen the timeline and that the

court should hold an Evidence Code section 40212 hearing. The court requested that the

People retrieve the timeline so that it could be displayed in court outside the presence of

the jury, to aid in the court's consideration of the issue.

       Five photographs, which appear to capture the entirety of the timeline,13 are

contained in the record on appeal and appear below:



12     Evidence Code section 402 authorizes a trial court to determine the admissibility
of evidence outside the presence of the jury.
13     We have altered the images of the timeline in two ways to protect the anonymity
of E.C. and P.C. First, we have removed E.C.'s first name from the second image of the
timeline that states, "Ask [E.C.]" and "[E.C.] - 6th grade 11 or 12 me 7 or 8 years old
                                               11
when [E.C.] came in." In addition, we have altered the school identification cards
depicted on the timeline in order to protect P.C.'s identity.
                                           12
13
14
       After the court and defense counsel discussed the physical appearance of the

timeline, the prosecutor stated that P.C. had told the prosecutor that she wanted to "use

[the timeline] to clarify her testimony yesterday with the prior statement yesterday

regarding seven." According to the prosecutor, "[P.C.] stated that seven was referring to

[the] . . . loss of her virginity [in seventh grade] as opposed to, as indicated, seven sexual

partners."

       Defense counsel stated that he was concerned with whether the timeline would

assist P.C. in recalling the events in question. Defense counsel also stated that the

timeline "appears to have been prepared by more than one person."

       As to defense counsel's first concern, the court stated that it found that the timeline

would assist P.C. in recalling events from her childhood. As to the second issue, the

court stated, "[Y]ou're asking whether it contains hearsay." Defense counsel responded,

"Yes." The court continued, "It was prepared by someone else." The court continued by

stating that "the document itself is not being introduced into evidence," and "even though

it might contain hearsay statements and it was — she was assisted by other individuals, if

that will help her recall the events, then it's admissible."14

       The prosecutor then stated:




14      Although the court stated that the timeline would be "admissible," it is undisputed
that the court did not formally admit the timeline in evidence. However, as discussed
below, the court permitted the People to display the timeline to the jury and permitted
P.C. to read statements directly from the timeline.
                                              15
              "If I could add to that, Your Honor? [¶] As a demonstrative exhibit
              — first, I don't see any hearsay statements on here. I see this [as]
              representative, basically, of her testimony up until this point. [¶] And
              as a demonstrative exhibit — if I were to have a blank piece of
              butcher paper like this next to the witness stand and if [I] were to
              write phrases similar to this as she testified to those and each time
              confirmed whether that was representative of her testimony, that is a
              perfectly legitimate demonstrative exhibit. And this is really no
              different. [¶] From the style of the handwriting, I would guess that
              her therapist was the one writing this. [¶] But it was based — I don't
              know. We can ask [P.C.]. [¶] But it's representative of her firsthand
              account of what she did and what happened to her. [¶] I don't see a
              single hearsay statement on here."

          After further discussion among the court and counsel, defense counsel stated, "Is it

appropriate that the members [of] the jury actually see what the witness is refreshing her

memory from? [¶] I don't think so."

          The prosecutor responded by stating, "Your Honor, that's why I'm seeking it as a

demonstrative exhibit." Defense counsel responded to this argument by stating that, if it

was proper to display the timeline to the jury, then all of the transcripts of P.C.'s prior

statements to investigators should be shown to the jury, as well.15

          The court indicated that it would hold an Evidence Code 402 hearing on whether

the timeline would refresh P.C.'s recollection. The court further stated that if P.C.

indicated that "she remembers it all, then the document goes up and the jury will see

it . . . ."




15    The clear implication of defense counsel's argument was that P.C.'s prior
statements were inconsistent with her trial testimony.
                                                16
              c. The Evidence Code section 402 hearing

       Immediately thereafter, the court held an Evidence Code section 402 hearing. P.C.

testified at the hearing that she and her therapist made the timeline while P.C. was

preparing for the first trial in this case.16 P.C. stated that they made the timeline because

she "wanted all my dates right." P.C. acknowledged that the handwriting on the timeline

was her therapist's. When asked how the therapist had known what to write on the

timeline, P.C. responded:

           "She was asking me like questions about it. She wanted like to start
           from the beginning. And she was asking me questions like . . . my
           feelings or like asking me how . . . I remembered. [¶] Everything
           that I was telling her that happened, she was trying to have facts that
           — memories to back it up so I know to say like what reminded me
           of it, how I remembered it."

       P.C. explained that some of the terms used on the timeline had been suggested by

her therapist. For example, P.C. stated that while she used the term "choca,"17 in

describing the abuse to her therapist, the therapist wrote the word "vagina" on the

timeline. P.C. explained, "[The therapist] was trying to get me prepared [with] what

words to say so I would say it correctly." P.C. said that the information on the timeline

would help her remember what had happened.

       After the testimony, the prosecutor argued that the timeline would "refresh [P.C.'s]

recollection as it dates events, times that she's been challenged on over the course of the




16     As indicated in part I, ante, at a prior trial of this matter, a jury was unable to reach
a verdict. The prior trial was held in January 2015.
17     P.C. stated that "choca" is a Spanish slang term for vagina.
                                              17
afternoon yesterday." The prosecutor argued further, "And, also, it's demonstrative of her

testimony of her experiences and should be shown to the jury."

       Defense counsel agreed that the timeline could be used to refresh P.C.'s memory.

However, defense counsel stated, "I don't agree it's demonstrative evidence that should be

shown to the jury."

       The court ruled: "I'm going to grant the People's motion. [¶] I will allow it to be

used [as] a demonstrative piece of evidence and it may be published to the jury."

               d. P.C.'s redirect examination

       After the court concluded the Evidence Code section 402 hearing, defense counsel

completed his cross-examination of P.C. Immediately thereafter, on redirect, the

prosecutor displayed the timeline to the jury. P.C. testified that she had created the

timeline of Vasquez's abuse of her during "therapy," while preparing for the first trial or

the preliminary hearing in this case. P.C. explained that she had described the abuse to

the therapist and that her therapist had written events on the timeline based on P.C.'s

description.

       The prosecutor then asked P.C. a number of questions concerning statements that

were written on the timeline. For example, P.C. explained the portion of the timeline

detailing her earliest interactions with Vasquez, including when he took her to a movie

called Polar Express. Later, the prosecutor stated, "We talked about the Polar Express

movie. The fall/winter of 2004 is what it shows on there. Okay. [¶] And then what about

the touching? Does it help you remember when the touching started, what happened?"

(Boldface omitted.) P.C. responded affirmatively and explained that the timeline stated,

                                             18
"Touched me for [first time]," and "[s]leeping in mom's bed." P.C. further explained,

"Touching. [The therapist] was like what kind of touching. She asked me. And I told

her, 'Touching leg [and butt], but would put hand in my underwear and also touched my

vagina.' "18

      P.C. stated that photocopies of her school identification cards were placed on the

timeline to help her "visualize how [she] looked." P.C. explained, "That helps me a lot."

P.C. further stated that the photographs depicted her as she gained weight when Vasquez

"started touching me the most." P.C. stated, "I wrote[,] 'Touching me really bad. Rubbed

his penis on my vagina.' "

      P.C. stated that the portion of the timeline that states "[E.C.] came in" referred to

an incident during which E.C. saw Vasquez touching P.C. inappropriately and E.C.

thought that P.C. and Vasquez had been playing "Claws."19 P.C. stated that she and

Vasquez were not in fact playing Claws, but rather, it was one of "those times when he

would touch me at the house." P.C. stated that she thought that E.C. came in while P.C.'s

"pants or whatever I was wearing was down."

      The prosecutor continued the examination in a similar manner, with either P.C. or

the prosecutor reading statements from the timeline concerning the sexual abuse

described on the timeline, and P.C. describing the incidents summarized therein, in



18     In describing the manner in which Vasquez allegedly touched her, P.C. read from
the timeline.
19     As discussed in part II.A.1.c, ante, E.C. described an incident during which E.C.
saw Vasquez touch P.C. inappropriately while the sisters and Vasquez were playing the
tickling game that they called "Claws."
                                            19
response to questions posed by the prosecutor. For example, quoting from the timeline,

the prosecutor stated, " 'He did weird stuff to me like dry humping, rubbing bodies with

clothes on.' What does that refer to?"

       P.C. responded:

           "Like that's where it started getting worse. It wasn't touching or
           feeling on me anymore. It was like rubbing each other, like him on
           top of him [sic] or me on top of him, with no clothes on."20

       The prosecutor also asked P.C. about the statement on the timeline that states,

"told window people he had sex with me because sex meant something different to me —

dick rubbing choca." P.C. explained that this referred to her disclosures of the abuse to

forensic interviewers. P.C. testified that she told the interviewers that she had had sex

with Vasquez because she had understood "sex" to mean all forms of sexual activity.21

However, P.C. reiterated that she had never had sexual intercourse with Vasquez.

       At the close of the redirect examination, the court instructed the jury:

           "I'll note for the jury that this item has been marked as an exhibit.
           It's what is referred to as a demonstrative piece of evidence. [¶] The
           witness is able to testify using it to refresh her recollection and it is
           essentially being published to you right now because you can see it.
           [¶] However, it will not be admitted into evidence and become an

20       As noted in the text, although the timeline stated "with clothes on," P.C. testified
at trial that the timeline referred to incidents "with no clothes on."
21       P.C. explained that this was the reason she became confused when questioned
about her prior statements that she and Vasquez had engaged in various types of sexual
activity. For example, P.C. explained:
           "For me sex was just sex, like anything, like touching. That's why I
           get really confused when they say[,] ['][W]hat did you mean by
           [ ]blow job, what did you mean by this[?]' [¶] I was — I was 12. I
           wasn't going to act like I knew everything. Like I thought I knew
           everything." (Italics omitted.)
                                              20
          item that will go into the jury room during your deliberations. [¶] So
          what you're looking at now, this is your opportunity to see it. You
          will not have an opportunity to view it during your deliberations."

              e. The prosecutor's closing argument

       During his rebuttal closing argument, the prosecutor displayed the timeline for the

jury, and repeatedly referred to it in urging the jury to find Vasquez guilty. For example,

the prosecutor stated, "This is the timeline that [P.C.] made. Sat down with her therapist

and wrote this out, detailing, as best she could, the victimization that she suffered at the

[h]ands of the man who's supposed to be a father figure."

       The prosecutor also argued that the jury should rely on the timeline in rejecting the

defense's contention that inconsistencies between P.C.'s prior statements and her trial

testimony were significant:

          "[The prosecutor:] And then [to] take some cheap shots again at a
          girl who is going to Children's Hospital to talk about years of
          molestation. [¶] . . . [¶] Going to Children's Hospital to talk about
          years of molestation and using grownup words for grownup acts and
          being critical of her for not getting it all completely straight? [¶]
          Well, she writes it all right here. [¶] Her idea of sex at that time was
          a penis touching a vagina, not too far off from what a lot of people
          would characterize it." (Italics added.)

       The prosecutor, continued, "And she spells it out for you right here. It's all right

here. Her view, her perception of what it was, she explained it."

       Finally, in his very last words to the jury, the prosecutor stated:

          "They told you what he did. They told you. They showed you in
          writing. They showed you with their emotions. They showed you
          with their testimony. He's guilty. [¶] Thanks for listening." (Italics
          added.)



                                              21
       2. Governing law

              a. Refreshing a witness's recollection

       Evidence Code section 771, subdivision (a) permits a witness to "use[ ] a writing

to refresh his memory with respect to any matter about which he testifies." However,

when a writing is used to refresh a witness's recollection, " '[t]he writing is used by the

witness solely to assist [the witness] in giving his oral testimony.' " (People v. Lee (1990)

219 Cal. App. 3d 829, 840 (Lee).) " 'It has no independent evidentiary value for the party

calling [the witness], and is not admissible in evidence at his instance.' " (Ibid.)

       In addition, it is well established that "[s]tatements which have no independent

basis of admissibility may not be introduced under the guise of refreshing a witness'

memory. If it is necessary to refresh the memory of a witness through the use of a prior

recorded statement, that statement should not be read aloud before the jury but should be

given to the witness to read or be read by the attorney outside the presence of the jury."

(People v. Parks (1971) 4 Cal. 3d 955, 960–961 (Parks), italics added.) Further, the party

offering a writing to refresh a witness's recollection does not have "a right to have the

jury see [the writing]." (Estate of Packer (1913) 164 Cal. 525, 530.) "That the offering

party has not the right to treat it as evidence, by reading it or showing it or handing it to

the jury, is well established." (Ibid.)

              b. Demonstrative evidence

       "Demonstrative evidence is evidence that is shown to the jury 'as a tool to aid the

jury in understanding the substantive evidence.' " (People v. Diaz (2014) 227
Cal. App. 4th 362, 384, fn. 19 (Diaz).) Common examples of demonstrative evidence

                                              22
include "maps, charts, and diagrams" (Mills, supra, 48 Cal.4th at p. 207), all of which

"illustrate a witness's testimony." (Ibid.)

       " '[D]emonstrative evidence is admissible for the purpose of illustrating and

clarifying a witness' testimony' so long as a proper foundation is laid." (People v. Roldan

(2005) 35 Cal. 4th 646, 708.) For example, a prosecutor may use " 'objects similar to

those connected with the commission of a crime for purposes of illustration.' " (Ibid.

[concluding "trial court properly permitted the prosecutor to display a gun similar to

defendant's for demonstrative purposes because the actual gun defendant used was never

recovered"].)

       Demonstrative evidence, however, is not to be used as substantive evidence. (See,

e.g., Duenas, supra, 55 Cal.4th at p. 21 ["a computer animation is not substantive

evidence used to prove the facts of a case; rather it is demonstrative evidence used to help

a jury to understand substantive evidence"]; compare with People v. Goldsmith (2014) 59
Cal. 4th 258, 267 ["ATES evidence [related to a red light traffic camera] was offered as

substantive proof of defendant's violation, not as demonstrative evidence supporting the

testimony of a percipient witness to her alleged violation"].) In Duenas, the defendant

contended that a computer animation was inadmissible because it was cumulative of

other testimony at trial. (Duenes, at p. 25.) In rejecting the defendant's argument, the

Supreme Court explained the distinction between substantive evidence and demonstrative

evidence, stating, "[Defendant's] argument misapprehends the animation's role as

demonstrative evidence. The animation was not offered as substantive evidence, but as a

tool to aid the jury in understanding the substantive evidence." (Ibid.)

                                              23
              c. Hearsay

       Hearsay is defined as "evidence of a statement that was made other than by a

witness while testifying at the hearing and that is offered to prove the truth of the matter

stated." (Evid. Code, § 1200, subd. (a).) "Except as provided by law, hearsay evidence is

inadmissible." (Evid. Code, § 1200, subd. (b).)

       Two such exceptions to the hearsay rule are commonly referred to as the prior

consistent statement exception (Evid. Code, § 1236) and the past recollection recorded

exception (Evid. Code, § 1237.)

       Notwithstanding the hearsay rule, evidence of witness's prior consistent statements

may be admitted to rebut evidence of the witness's prior inconsistent statement where the

consistent statement was made before the alleged inconsistent statement. (Evid. Code,

§§ 1236, 791, subd. (a).) Prior consistent statements are also admissible for their truth to

rebut a charge of improperly motivated testimony when the prior consistent statement

was made before the improper motive was alleged to have arisen.22 (Evid. Code,

§§ 1236, 791, subd. (b).)

       Among other requirements, the hearsay exception for past recollection recorded

requires that the statement "[w]as made [by the witness] at a time when the fact recorded

in the writing actually occurred or was fresh in the witness' memory." (Evid. Code,

§ 1237, subd. (a)(1).)



22     As discussed below, Evidence Code section 791 governs the admissibility of a
witness's prior consistent statements offered to support the witness's credibility. (See pt.
III.A.2.d, post.)
                                             24
              d. A witness's prior consistent statements

       Evidence Code section 791 governs the admission of a witness's prior statements

to support the witness's credibility and provides in relevant part:

           "Evidence of a statement previously made by a witness that is
           consistent with his testimony at the hearing is inadmissible to
           support his credibility unless it is offered after:

           "(a) Evidence of a statement made by him that is inconsistent with
           any part of his testimony at the hearing has been admitted for the
           purpose of attacking his credibility, and the statement was made
           before the alleged inconsistent statement; or

           "(b) An express or implied charge has been made that his testimony
           at the hearing is recently fabricated or is influenced by bias or other
           improper motive, and the statement was made before the bias,
           motive for fabrication, or other improper motive is alleged to have
           arisen."

       3. The trial court erred in permitting the People to display the timeline and
          allowing P.C. to testify as to statements on the timeline

              a. It was improper to permit the timeline to be displayed to the jury as a
                 writing being used to refresh P.C.'s recollection

       The Supreme Court noted more than a century ago that it was " 'well established' "

(Estate of Packer, supra, 164 Cal. at p. 530) that a party refreshing a witness's

recollection with a writing "has not the right to treat [the writing] as evidence, by . . .

showing it . . . to the jury." (Ibid., italics added.) To permit such a display would be to

effectively present the writing as evidence, "under the guise of refreshing a witness'

memory." (Parks, supra, 4 Cal.3d at pp. 960–961.) Further, since writings used to

refresh a witness's recollection need not be admissible evidence (see e.g., Lee, supra, 219

Cal.App.3d at p. 840 ["[a] witness may refer to hearsay to refresh his recollection"]), the


                                              25
practice of displaying such writings to the jury was long ago condemned by the Supreme

Court because it "would open the door to the admission of hearsay and manufactured

evidence without limit." (Estate of Packer, at p. 530.)

       Notwithstanding this well-established law, the People contend that it was

permissible for the trial court to allow the prosecutor to display the timeline to the jury

because, due to the size of the timeline, "it was not practical to show P.C. the timeline

and then take it away after her memory was refreshed." To begin with, we are aware of

no authority, and the People have cited none, that would support such an exception to the

long-standing rule that a jury is not to be shown writings being used to refresh a witness's

recollection by the party offering the writing. Further, the People have not provided any

reason for this court to create a "practicability" exception to the well-established law

discussed above, that would permit the display of inadmissible evidence to the jury, and

we see no need for such an exception. The prosecutor could have refreshed P.C.'s

recollection with the timeline merely by having her look at the document before

testifying or photographing the timeline and showing her the photographs during her

testimony. In short, the fundamental prohibition against displaying inadmissible

evidence to the jury may not be circumvented merely because the proponent of the

writing believes that it would not be practicable to use a method of refreshing the

witness's recollection that would not require displaying the writing to the jury.

              b. The timeline does not qualify as demonstrative evidence

       Vasquez contends that the trial court erred in permitting the prosecutor to display

the timeline as demonstrative evidence. We agree. The timeline did not "illustrate

                                             26
[P.C.'s] testimony" (Mills, supra, 48 Cal.4th at p. 207), by summarizing or diagraming

her testimony. In arguing for its display in the trial court, the prosecutor compared the

timeline to a chart that counsel might create at trial summarizing a witness's testimony.

The People echo this argument on appeal, contending that the timeline was properly

displayed to the jury as a demonstrative exhibit because "it is common sense that some

jurors might be able to understand the [witness's] testimony better if it were presented

visually."

       While we agree that a chart summarizing a witness's testimony might constitute a

proper demonstrative exhibit, the timeline in this case bears no resemblance to such a

chart. To begin with, and most fundamentally, the timeline was based on out-of-court

statements made by P.C to her therapist, not on her in-court testimony.23 As defense

counsel correctly argued, displaying the timeline to the jury was no different from

permitting the defense to display for the jury P.C.'s inadmissible and inconsistent out-of-

court statements contained in transcripts of P.C.'s interviews with investigators.

       In addition, the prosecutor argued that the jury should accord the timeline

substantive effect in proving the charged offenses, an impermissible use of demonstrative

evidence. (See Duenas, supra, 55 Cal.4th at p. 21 [stating that item of demonstrative

evidence is "not substantive evidence used to prove the facts of a case"].) The prosecutor

argued to the trial court that the timeline should be shown to the jury because it "provides



23     As discussed previously, P.C. testified that it was her therapist's handwriting that
appears on the timeline. P.C. also stated that the therapist rephrased P.C.'s use of slang
terms for various body parts in drafting the timeline.
                                             27
a chronology, written firsthand by [P.C.], of [P.C.'s] experience." During his closing

argument, the prosecutor told the jury that P.C. wrote the timeline "with her therapist . . .

detailing, as best she could, the victimization that she suffered at the [h]ands of the man

who's supposed to be a father figure." In addition, the prosecutor argued to both the trial

court and the jury that the timeline was relevant in determining P.C.'s credibility. In the

hearing on whether the timeline should be published to the jury, the prosecutor stated that

the timeline is "certainly useful to the trier of fact [in] determin[ing] [the] credibility of

the witness, [and the] accuracy of testimony." Indeed, the prosecutor candidly

acknowledged that P.C. had brought the timeline to court so that it could be displayed to

the jury in order "to clarify her testimony yesterday." During his closing argument, the

prosecutor urged the jury to rely on the timeline in rejecting the defense's claim that

inconsistencies in P.C.'s forensic interview demonstrated that she was being untruthful.

We are aware of no authority that would permit the jury to rely on a demonstrative

exhibit in such a fashion in determining the credibility of a witness.

       In sum, the trial court erred in permitting the People to display the timeline as

demonstrative evidence.

              c. The trial court erred in permitting the prosecutor and P.C. to read
                 statements directly from the timeline into evidence

       Vasquez contends that the trial court erred in permitting P.C. and the prosecutor to

"read from and recount what was depicted on the timeline." Vasquez maintains that this

questioning resulted in the jury hearing extremely prejudicial hearsay statements from the

timeline read into evidence such as, "Rubbed his penis on my vagina."


                                               28
       A writing being used to refresh a witness's recollection "should not be read aloud

before the jury . . . ." (Parks, supra, 4 Cal.3d at pp. 960–961.) The People do not argue

otherwise. However, the People raise two arguments in response to Vasquez's

contention. First, the People maintain that Vasquez forfeited his claim that the prosecutor

improperly used the timeline because defense counsel "never objected to the form of the

prosecutor's questions about the timeline." We reject the People's forfeiture argument.

Defense counsel specifically contended that it was improper to allow "the jury [to]

actually see what the witness is refreshing her memory from[.]" This is a correct

statement of law that adequately preserved Vasquez's objection that it was not proper to

permit P.C. to read statements from the timeline into the record or to allow the jury to

view the statements written on the timeline. Once the trial court permitted the People to

display the timeline to the jury, raising an objection to P.C. reading from the timeline

would have been futile. The People also argue that the trial court properly allowed "P.C.

to directly explain some of the things shown on the timeline" because the "trial court had

ruled that the timeline could be used as demonstrative evidence." However, in light of

our conclusion that the trial court erred in permitting the prosecution to use the timeline

as demonstrative evidence, the prosecutor's questioning and P.C.'s testimony cannot be

affirmed on this basis.

       Accordingly, we conclude that the trial court erred in permitting the prosecutor

and P.C. to read statements directly from the timeline into evidence and in allowing the

jury to view the statements written on the timeline.



                                             29
        4. The error requires reversal

        A judgment may be reversed on appeal for improper admission of evidence only if

"it is reasonably probable that a result more favorable to the [defendant] would have been

reached in the absence of the error." (People v. Watson (1956) 46 Cal. 2d 818, 836

(Watson); see, e.g., People v. Covarrubias (2016) 1 Cal.5th 838, 886–887 [applying

Watson in determining whether trial court's erroneous admission of evidence was

prejudicial].) Reasonably probable in this context "does not mean more likely than not,

but merely a reasonable chance, more than an abstract possibility." (College Hospital

Inc. v. Superior Court (1994) 8 Cal. 4th 704, 715, citing Watson, supra, at p. 837.) In

assessing prejudice, we consider both the magnitude of the error and the closeness of the

case.

        The trial court improperly permitted the People to display an approximately

twenty-foot long timeline on which were written descriptions of the alleged molestations

together with photographs of P.C. as a child, during both P.C.'s testimony and closing

argument.24 Through the display of the timeline and P.C.'s testimony concerning the

timeline, the jury learned that P.C. had attended therapy sessions to address the alleged

abuse, a fact that had not been addressed in her initial direct examination. The

"inflammatory" nature of the contents of the timeline, which was likely to have an

emotional impact on the jury, heighted the possibility of prejudice from its display.




24     As noted previously, we have included photographs of the timeline in part
III.A.1.b, ante.
                                            30
(People v. Burroughs (2016) 6 Cal.App.5th 378, 383 [stating that "inflammatory

documentary and testimonial hearsay was prejudicial" under Watson].)

       Further, the timeline contained details of the alleged molestations and P.C.'s

emotional responses to such molestations beyond that which P.C. had testified to during

her initial direct examination. For example, an entry on the timeline indicated that the

first touching had occurred "around Christmas." Another entry on the timeline stated,

"slap my butt felt like he 'deserved it.' " A third entry on the timeline stated that P.C. felt

as though she had "betrayed [Vasquez]," by having sex with another person. P.C. did not

testify to any of these aspects of the molestations during her initial direct testimony.

       In addition, displaying the timeline and permitting P.C. to read statements from

the timeline into evidence allowed the People to rehabilitate P.C. after vigorous cross-

examination through the use of her prior statements, notwithstanding that those

statements were not admissible under Evidence Code section 791.25 Moreover, the

display of the statements and the reading of them into evidence permitted the jury to

consider the statements for their truth, despite the fact that the statements were made

outside of court and we are aware of no possible relevant hearsay exception through

which the statements could have been admitted.26 Further, as recounted in part III.A.1.e,



25      We emphasize that the People have not argued either in the trial court or in this
court that the statements on the timeline were admissible as prior consistent statements
under section 791.
26      In particular, the statements were not admissible as prior consistent statements
under Evidence section 1236 because they were not offered in compliance with Evidence
Code section 791. Nor were the statements admissible as a past recollection recorded
since it is undisputed that the statements were not made "at a time when the fact recorded
                                              31
ante, the prosecutor relied extensively on the timeline at trial. The prosecutor engaged in

an extensive redirect examination of P.C. concerning the timeline's contents while

displaying the timeline to the jury. In addition, the prosecutor displayed the timeline to

the jury during his rebuttal closing argument and referred to it either expressly or

implicitly on four occasions during that argument. Among these references were the

prosecutor's final statements to the jury in which he stated that the victims had "showed

[the jury] in writing" that Vasquez had committed the charged offenses. The prosecutor's

heavy reliance on the improperly displayed timeline and the related testimony heighted

the possibility of prejudice. (See Diaz, supra, 227 Cal.App.4th at p. 384 ["A prosecutor's

reference to evidence that should not have been presented to the jury increases the

potential for prejudice flowing from the error"].)

       The strength of the evidence of Vasquez's guilt was not so overwhelming that we

can conclude that this serious error, which infected a large portion of the trial, was

harmless. A prior trial at which the timeline was not displayed, but at which the evidence

presented was otherwise similar, resulted in a hung jury. (See Diaz, supra, 227

Cal.App.4th at p. 385 [a previous hung jury "supports a finding of prejudice in light of

the fact that the evidence presented at both trials was similar, with the significant

exception that the [improperly admitted] videos were not shown at the first trial"]; People




in the writing actually occurred or was fresh in the witness' memory." (Evid. Code,
§ 1237, subd. (a)(1).) The People have not argued in the trial court or on appeal that the
statements on the timeline were admissible pursuant to either Evidence Code section
1236 or Evidence Code section 1237.
                                             32
v. Soojian (2010) 190 Cal. App. 4th 491, 520 ["under the Watson standard a hung jury is

considered a more favorable result than a guilty verdict"].)

       In addition, there was no physical evidence of the crimes, and the People's

evidence of Vasquez's guilt relied almost entirely on the victims' testimony. Moreover,

the record contains evidence that could cause a reasonable jury to question the victims'

credibility.27 E.C. and P.C. both acknowledged that their disclosures of the alleged

abuse occurred at a time when there was considerable tension between the victims'

mother and Vasquez. Patricia stated that Vasquez moved out of the family's residence on

July 3, 2012. In their brief, the People state that Patricia called the police to report the

alleged abuse three days later, on July 6, 2012. The prosecutor acknowledged during

closing argument that P.C.'s motivation in disclosing the alleged abuse was to retaliate

against Vasquez for his threat to have Patricia deported.28 P.C. was vigorously cross-

examined on a number of inconsistencies with respect to her prior statements.

       The People's arguments in support of their contention that any error in the use of

the timeline was harmless are not persuasive. The People contend that P.C. had testified

to "virtually everything contained on the timeline," prior to its display. We disagree. As

discussed above, there were several aspects of the alleged molestations recounted on the

timeline that had not been addressed in any manner during P.C.'s direct examination.

27     We again stress that we are not stating that this court questions the victims'
credibility. Rather, we state only that there is evidence in the record from which a
reasonable jury could find that the victims lacked credibility.
28     The prosecutor told the jury, "[Vasquez] had threatened to call immigration on
[P.C's] mom [Patricia] and have her deported again. [¶] That was [P.C.'s] motivation" for
the disclosures.
                                              33
Moreover, as the People acknowledge, the display of the timeline permitted P.C. to

"provide more detail about her answers" concerning the alleged molestations. Even

assuming that P.C. would have been able to provide additional details concerning the

alleged molestations if her memory had been properly refreshed by the use of the

timeline, permitting the timeline to be displayed to the jury and allowing P.C. to read

statements from the timeline into evidence served to improperly bolster P.C.'s credibility

beyond that which would have been permissible through the proper use of the timeline to

refresh P.C.'s recollection.

       The People also assert that the victims were "credible witnesses." To begin with, a

prior jury was unable to reach a verdict notwithstanding having heard similar testimony

from E.C. and P.C. regarding the alleged molestations. Further, the People acknowledge

various aspects of the victims' testimony that a jury could have found supported a finding

that the abuse allegations had been fabricated. For example, the People acknowledge that

P.C.'s motivation for disclosing the abuse was retaliatory and that P.C. was required to

"explain[ ] some of the inconsistencies" in her prior statements. Moreover, P.C.

explained all of the inconsistencies that the People refer to in their brief (i.e., P.C.'s

statements that Vasquez had "raped" her, that she had given Vasquez a "blow job," and

that she had "sex" with Vasquez) in part through the improper use of the timeline.

       In sum, we are compelled to conclude that it is reasonably probable that the jury

would have reached a result more favorable to Vasquez in the absence of the erroneous

display of the timeline and the admission of the related testimony. Vasquez is entitled to



                                               34
a new trial during which the People may attempt to prove his guilt without the jury

viewing the timeline and without statements from the timeline being read into evidence.

B. Vasquez has not demonstrated the existence of a discriminatory prosecution or the
   need for a recusal of the district attorney's office

       Vasquez claims that the trial court erred in denying his motion for a new trial, in

which Vasquez argued that a conflict in the district attorney's office resulted in a

discriminatory prosecution. He contends that we should reverse the judgment and direct

the trial court to dismiss the case. In his reply brief, Vasquez contends that the conflict

required recusal of the district attorney's office.

       "A prosecutor's discretion to prosecute is constrained by federal principles of equal

protection and may not be based on ' "an unjustifiable standard such as race, religion, or

other arbitrary classification." ' " (People v. Montes (2014) 58 Cal. 4th 809, 828.)

       A motion to recuse the district attorney's office may be granted " 'whenever the

circumstances of a case evidence a reasonable possibility that the [district attorney's]

office may not exercise its discretionary function in an evenhanded manner.' " (Packer v.

Superior Court (2014) 60 Cal. 4th 695, 709.)

       After the jury reached a verdict in this case, Vasquez filed a motion for new trial.

In his motion for new trial, Vasquez alleged that various staff members of the district

attorney's office had personal relationships with P.C. and her family. However, Vasquez

did not identify any evidence in the record demonstrating that these individuals had any

role in prosecuting this case. Vasquez has therefore failed to demonstrate that a conflict

in the district attorney's office would preclude his prosecution on the ground that he is


                                               35
being subjected to a discriminatory prosecution or that recusal of the entire district

attorney's office is required. We see nothing in the record on appeal that would preclude

Vasquez's prosecution by the district attorney's office on remand.29

C. On remand, if similar evidence is presented as was presented in this trial, the trial
   court should instruct the jury pursuant to the unanimity instruction contained in
   CALCRIM No. 3501 rather than in CALCRIM No. 3500

       Vasquez contends that the trial court erred in instructing the jury pursuant to a

modified version of the standard unanimity instruction contained in CALCRIM No.

3500. Vasquez maintains that because the evidence of the molestations in this case did

not provide a basis for the jury to determine specific instances when such molestations

occurred, the trial court should have instructed the jury pursuant to CALCRIM No 3501.

       CALCRIM No. 3500 provides:

          "The defendant is charged with __________  [in Count _____ ] [sometime during the period of
          __________ to __________ ].

          "The People have presented evidence of more than one act to prove
          that the defendant committed this offense. You must not find the
          defendant guilty unless you all agree that the People have proved
          that the defendant committed at least one of these acts and you all
          agree on which act (he/she) committed."




29     We emphasize that we comment only on the record as presented in this appeal.
We express no opinion with respect to whether Vasquez would be entitled to either
dismissal of the charges or recusal of the district attorney's office if he were to present
evidence that the individuals referred to in Vasquez's motion for new trial did have a role
in prosecuting this case.
                                             36
       CALCRIM No. 3501 provides:

          "The defendant is charged with __________  [in Count[s] _____ ] sometime during the
          period of __________ to __________.

          "The People have presented evidence of more than one act to prove
          that the defendant committed (this/these) offense[s]. You must not
          find the defendant guilty unless:

          "1. You all agree that the People have proved that the defendant
          committed at least one of these acts and you all agree on which act
          (he/she) committed [for each offense];

          "OR

          "2. You all agree that the People have proved that the defendant
          committed all the acts alleged to have occurred during this time
          period [and have proved that the defendant committed at least the
          number of offenses charged]."

       As can be seen by a comparison of the two standard instructions, CALCRIM No.

3501 provides an additional manner by which a jury may unanimously find a defendant

guilty beyond that provided in CALCRIM No. 3500.

       In the trial in this case, the People presented generic testimony of the molestations

that did not provide a basis for the jury to determine the precise time when specific

molestations occurred. If similar evidence is presented in a retrial, the trial court should

instruct the jury pursuant to a modified version of CALCRIM No. 3501. (See People v.

Jones (1990) 51 Cal. 3d 294, 322 ["when there is no reasonable likelihood of juror

disagreement as to particular acts, and the only question is whether or not the defendant

in fact committed all of them, the jury should be given a modified unanimity instruction

which, in addition to allowing a conviction if the jurors unanimously agree on specific


                                             37
acts, also allows a conviction if the jury unanimously agrees the defendant committed all

the acts described by the victim"].)

       We also note that the trial court instructed the jury on the concept of unanimity

pursuant to a modified version of CALCRIM No. 3500 as follows:

          "The defendant is charged with Lewd Act Upon a Child in Counts
          One through Eight.

          "The People have presented evidence of more than one act to prove
          that the defendant committed these offenses. You must not find the
          defendant guilty unless you all agree that the People have proved
          that the defendant committed at least one of these acts and you all
          agree on which act he committed."30

       It appears that the trial court intended for the instruction to state as follows:

          "The defendant is charged with Lewd Act Upon a Child in Counts
          One through Eight.

          "The People have presented evidence of more than one act to prove
          that the defendant committed [each of] these offenses. You must not
          find the defendant guilty [of each offense] unless you all agree that
          the People have proved that the defendant committed at least one of
          these acts [for each offense] and you all agree on which act he
          committed."

       CALCRIM No. 3500, unlike CALCRIM No. 3501, does not contain a bracketed

modification option to be used in cases in which the instruction is used for multiple

offenses. To the extent that the trial court instructs the jury pursuant to a modified



30      Vasquez also notes that the unanimity instruction given by the trial court did not
contain a date range for each count and did not describe the particular acts for each count
as do the standard instructions in both CALCRIM Nos. 3500 and 3501. While in light of
our reversal of the judgment on other grounds we need not consider whether such
omissions were erroneous and prejudicial, we note the omissions for the benefit of the
trial court on remand.
                                              38
CALCRIM unanimity instruction on remand with respect to multiple counts, it shall

ensure that the instruction is properly modified to account for such multiple counts.

                                            IV.

                                      DISPOSITION

       The judgment is reversed.



                                                                      AARON, J.

WE CONCUR:

McCONNELL, P. J.

NARES, J.




                                            39